Notice for Allowance

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
None of the art of record teach or suggest the limitation of when a range of 1600 mm high from a floor surface at a position away from the blow-out port (15) by any distance within a range of 1000 mm to 2000 mm on a front side is set as a reference height range, and among three ranges obtained by equally dividing the reference height range into three in a height direction, the range positioned on an upper side is set as a first range, the range positioned on a lower side is set as a second range, and the range positioned in a middle is set as a third range, and when the indoor unit for the air conditioner is provided on a side wall in the air-conditioning target space such that a center of the blow-out port (15) is at a position of 2000 mm above from the floor surface, an average wind velocity in the first range and an average wind velocity in the second range are substantially equal to each other, and an average wind velocity in the third range is equal to or more than 0.5 times and less than 1.1 times of the average wind velocity in the first range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/16/2022